
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SPIRIT FINANCE CORPORATION


AMENDED AND RESTATED

2003 STOCK OPTION AND INCENTIVE PLAN


Dated March 18, 2005

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------





    ARTICLE I
DEFINITIONS    
Section 1.01.
 
General
 
5
 
 
ARTICLE II
COMMON SHARES SUBJECT TO PLAN
 
 
Section 2.01.
 
Common Shares Subject to Plan
 
8
Section 2.02.
 
Add-back of Grants
 
8
 
 
ARTICLE III
ELIGIBILITY; AWARDS; AWARD AGREEMENTS
 
 
Section 3.01.
 
Eligibility
 
9
Section 3.02.
 
Awards
 
9
Section 3.03.
 
Provisions Applicable to Section 162(m) Participants
 
9
Section 3.04.
 
Award Agreement
 
10
 
 
ARTICLE IV
OPTIONS
 
 
Section 4.01.
 
Award Agreement for Option Grant
 
10
Section 4.02.
 
Option Price
 
10
Section 4.03.
 
Qualification for Incentive Stock Options
 
11
Section 4.04.
 
Change in Incentive Stock Option Grant
 
11
Section 4.05.
 
Option Term
 
11
Section 4.06.
 
Option Vesting
 
11
Section 4.07.
 
Fair Market Value
 
12
Section 4.08.
 
Dividend Equivalents
 
12
 
 
ARTICLE V
EXERCISE OF OPTIONS
 
 
Section 5.01.
 
Partial Exercise
 
12
Section 5.02.
 
Manner of Exercise
 
12
Section 5.03.
 
Conditions to Issuance of Common Shares
 
13
Section 5.04.
 
Rights as Shareholders
 
13
Section 5.05.
 
Ownership and Transfer Restrictions
 
13
Section 5.06.
 
Limitations on Exercise of Options
 
14          

2

--------------------------------------------------------------------------------




 
 
ARTICLE VI
AWARD OF RESTRICTED COMMON SHARES
 
 
Section 6.01.
 
Award Agreement
 
14
Section 6.02.
 
Award of Restricted Common Shares
 
14
Section 6.03.
 
Rights as Shareholders
 
14
Section 6.04.
 
Restriction
 
15
Section 6.05.
 
Lapse of Restrictions
 
15
Section 6.06.
 
Repurchase of Restricted Common Shares
 
15
Section 6.07.
 
Escrow
 
15
Section 6.08.
 
Legend
 
15
 
 
ARTICLE VII
SHARE APPRECIATION RIGHTS
 
 
Section 7.01.
 
Award Agreement for SARs
 
15
Section 7.02.
 
General Requirements
 
15
Section 7.03.
 
Base Amount
 
16
Section 7.04.
 
Tandem SARs
 
16
Section 7.05.
 
SAR Exercisability
 
16
Section 7.06.
 
Value of SARs
 
16
Section 7.07.
 
Form of Payment
 
16
 
 
ARTICLE VIII
PERFORMANCE UNITS
 
 
Section 8.01.
 
Award Agreement for Performance Units
 
17
Section 8.02.
 
General Requirements
 
17
Section 8.03.
 
Performance Period and Performance Goals
 
17
Section 8.04.
 
Payment With Respect to Performance Units
 
17
 
 
ARTICLE IX
OTHER EQUITY GRANTS
 
 
Section 9.01.
 
Award Agreement for Equity Grants
 
17
Section 9.02.
 
Award of Equity Grants
 
17
 
 
ARTICLE X
ADMINISTRATION
 
 
Section 10.01.
 
Committee
 
18
Section 10.02.
 
Duties and Powers of Committee
 
18
Section 10.03.
 
Compensation; Professional Assistance; Good Faith Actions
 
18          


3

--------------------------------------------------------------------------------




 
 
ARTICLE XI
MISCELLANEOUS PROVISIONS
 
 
Section 11.01.
 
Not Transferable
 
18
Section 11.02.
 
Amendment, Suspension or Termination of This Plan
 
19
Section 11.03.
 
Changes in Common Shares or Assets of the Company, Acquisition or Liquidation of
the Company and Other Corporate Events
 
19
Section 11.04.
 
Approval of Plan by Shareholders
 
20
Section 11.05.
 
Continued Employment
 
20
Section 11.06.
 
Tax Withholding
 
21
Section 11.07.
 
Forfeiture Provisions
 
21
Section 11.08.
 
Limitations Applicable to Section 16 Persons and Performance Based Compensation
 
21
Section 11.09.
 
Restrictions
 
21
Section 11.10.
 
Restrictive Legend
 
22
Section 11.11.
 
Blackout Periods
 
22
Section 11.12.
 
Effect of Plan Upon Option and Compensation Plans
 
22
Section 11.13.
 
Compliance With Laws
 
22
Section 11.14.
 
Titles
 
23
Section 11.15.
 
Governing Law
 
23

4

--------------------------------------------------------------------------------



SPIRIT FINANCE CORPORATION
AMENDED AND RESTATED
2003 STOCK OPTION AND INCENTIVE PLAN

        SPIRIT FINANCE CORPORATION, a Maryland corporation (the "Company"),
adopts this Amended and Restated Spirit Finance Corporation 2003 Stock Option
and Incentive Plan (the "Plan"), originally effective as of December 15, 2003,
and amended and restated as of March 18, 2005, for the benefit of Employees,
Consultants and Directors of the Company. This Plan amends and restates in its
entirety the Corporation's 2003 Stock Option and Incentive Plan.

        The purposes of this Plan are (a) to recognize and compensate selected
Employees, Consultants and Directors who contribute to the development and
success of the Company and its Affiliates and Subsidiaries; (b) to maintain the
competitive position of the Company and its Affiliates and Subsidiaries by
attracting and retaining Employees, Consultants and Directors; and (c) to
provide incentive compensation to Employees, Consultants and Directors based
upon the Company's and/or Affiliate's and Subsidiary's performance.

ARTICLE I

DEFINITIONS

        Section 1.01. General.    Wherever the following initially capitalized
terms are used in this Plan they shall have the meanings specified below, unless
the context clearly indicates otherwise.

        "Affiliate" shall mean any entity that directly or indirectly through
one or more intermediaries, controls, is controlled by, or is under common
control with the Company.

        "Award" shall mean the grant or award of Options, Restricted Common
Shares, SARs, Performance Units or Equity Grants under this Plan.

        "Award Agreement" shall mean the agreement granting or awarding Options,
Restricted Common Shares, SARs, Performance Units or Equity Grants. Such Award
Agreement shall be executed by an officer of the Company and the Participant
receiving such grant.

        "Award Limit" shall mean 500,000 Common Shares subject to Restricted
Common Shares, SARs, Performance Units or Equity Grants awarded to a single
Participant in any one Plan Year and 500,000 Common Shares subject to Options
awarded to a single Participant in any one Plan Year.

        "Board" shall mean the Board of Directors of Spirit Finance Corporation,
as comprised from time to time.

        "Cause" shall, except as otherwise defined in the Participant's
Employment Agreement, mean (a) the conviction of the Participant of, or the
entry of a plea of guilty or nolo contendere by the Participant to, a felony
(not including a conviction, plea of guilty or nolo contendere arising solely
under a statutory provision imposing criminal liability upon the Participant on
a strict liability basis due to the Company offices held by the Participant, so
long as any act or omission of the Participant with respect to such matter was
not taken or omitted in contravention of any applicable policy or directive of
the Board); (b) a willful breach of his duty of loyalty which is materially
detrimental to the Company; (c) a willful failure to perform or adhere to
explicitly stated duties that are consistent with the terms of his position with
the Company, or the Company's reasonable and customary guidelines of employment
or reasonable and customary corporate governance guidelines or policies,
including without limitation any business code of ethics adopted by the Board,
or to follow the lawful directives of the Board (provided such directives are
consistent with the terms of the Participant's Employment Agreement), which, in
any such case, continues for 30 days after written notice from the Board to the
Participant; or (d) gross negligence or willful misconduct in the performance of
the Participant's duties. No act, or failure to act, on the Participant's part
will be deemed "gross negligence" or "willful

5

--------------------------------------------------------------------------------




misconduct" unless done, or omitted to be done, by the Participant not in good
faith and without a reasonable belief that the Participant's act, or failure to
act, was in the best interest of the Company. The Committee shall determine, in
good faith, if a Participant has been terminated for Cause; provided, however,
that if the Participant is a member of the Committee, such Participant shall not
participate in the determination.

        "Change in Control" shall, except as otherwise defined in the
Participant's Employment Agreement, mean the occurrence of any of the following
events: (a) any person, entity or affiliated group, excluding the Company or any
employee benefit plan of the Company, acquiring more than 50% of the then
outstanding voting shares of the Company; (b) the consummation of any merger or
consolidation of the Company into another company, such that the holders of the
voting shares of the Company immediately after such merger or consolidation are
less than 50% of the voting power of the surviving company or the parent of the
surviving company; (c) the complete liquidation of the Company; (d) the sale or
disposition of all or substantially all of the Company's assets, such that after
the transaction, the holders of the voting shares of the Company immediately
prior to the transaction is less than 50% of the voting securities of the
acquiror or the parent of the acquiror; or (e) a majority of the Board votes in
favor of a decision that a Change in Control has occurred.

        "Code" shall mean the Internal Revenue Code of 1986, as amended, and any
successor statute or law.

        "Committee" shall mean the Compensation Committee of the Board. If there
is no Compensation Committee of the Board, "Committee" shall mean the Board.

        "Common Shares" shall mean the shares of common stock, par value $.01
per share, of the Company.

        "Company" shall mean Spirit Finance Corporation, a Maryland corporation,
or any business organization which succeeds to its business. For purposes of
this Plan, the term Company shall include, where applicable, the employer of the
Employee or Consultant, including without limitation such other Affiliate or
Subsidiary who employs the Employee or the Consultant.

        "Consultant" shall mean a professional or technical expert, consultant
or independent contractor who provides services to the Company or an Affiliate
or Subsidiary, and who may be selected to participate in the Plan.

        "Dividend Equivalents" shall mean dividend equivalents granted under
Section 4.08 of this Plan.

        "Employee" shall mean any employee (as defined in accordance with the
regulations and revenue rulings then applicable under Section 3401(c) of the
Code) of the Company or an Affiliate or Subsidiary of the Company, whether such
employee is so employed at the time this Plan is adopted or becomes so employed
subsequent to the adoption of this Plan.

        "Employment Agreement" shall mean the employment, consulting or similar
contractual agreement entered into by the Employee or the Consultant, as the
case may be, and the Company governing the terms of the Employee's or
Consultant's employment with the Company, if any.

        "Equity Grants" shall mean cash, Common Shares or equity-based awards
granted under Article IX of this Plan.

        "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.

        "Fair Market Value" of a share of Common Shares, as of a given date,
shall be determined pursuant to Section 4.07.

        "Good Reason" shall only apply, and shall only have the meaning, as
contained in the Participant's Employment Agreement. Any provision herein that
relates to a Termination of Employment by the

6

--------------------------------------------------------------------------------




Participant for Good Reason shall have no effect if there is no Employment
Agreement or the Employment Agreement does not contain a provision permitting
the Participant to terminate for Good Reason.

        "Grant Date" shall mean the date as of which an Award is granted.

        "Incentive Stock Option" shall mean an option which conforms to the
applicable provisions of Section 422 of the Code and which is designated as an
Incentive Stock Option by the Committee.

        "Independent Director" shall mean a member of the Board who would not
otherwise be classified as an Employee except for his or her position as a
member of the Board.

        "Non-Qualified Stock Option" shall mean an Option which the Committee
does not designate as an Incentive Stock Option.

        "144A Offering" means the 2003 private placement of Common Shares of the
Company.

        "Option" shall mean an option to purchase Common Shares that is granted
under Article IV of this Plan. An option granted under this Plan shall, as
determined by the Committee, be either a Non-Qualified Stock Option or an
Incentive Stock Option; provided, however, that Options granted to Independent
Directors and Consultants shall be Non-Qualified Stock Options.

        "Option Period" shall have the meaning ascribed thereto in
Section 11.09.

        "Participant" shall mean an Employee, Consultant or Director who has
been determined as eligible to receive an Award pursuant to Section 3.02(a).

        "Performance Units" shall mean performance units granted under
Article VIII of this Plan.

        "Permanent Disability" or "Permanently Disabled" shall mean that an
individual is permanently and totally disabled if the person is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months. A determination of Permanent Disability shall be made in good faith
by the Committee.

        "Plan" shall mean the Spirit Finance Corporation 2003 Stock Option and
Incentive Plan, as embodied herein and as amended from time to time.

        "Plan Year" shall mean the fiscal year of the Company.

        "Restricted Common Shares" shall mean Common Shares awarded under
Article VI of this Plan.

        "Retirement" or "Retire" shall, except as otherwise defined in the
Participant's Employment Agreement, mean an Employee's Termination of Employment
with the Company on account of retirement under any formal retirement plan of
the Company.

        "Rule 16b-3" shall mean that certain Rule 16b-3 under the Exchange Act,
as such rule may be amended from time to time.

        "SAR" shall mean share appreciation rights awarded under Article VII of
this Plan.

        "Section 162(m) Participant" shall mean any Employee the Committee
designates to receive an Award whose compensation for the fiscal year in which
the Employee is so designated or a future fiscal year may be subject to the
limit on deductible compensation imposed by Section 162(m) of the Code, as
determined by the Committee in its sole discretion.

        "Subsidiary" shall mean an entity in an unbroken chain beginning with
the Company if each of the entities other than the last entity in the unbroken
chain owns 50% or more of the total combined voting power of all classes of
equity in one of the other entities in such chain.

7

--------------------------------------------------------------------------------



        "Ten Percent Owner" shall mean a person who owns, or is deemed within
the meaning of Section 422(b)(6) of the Code to own, stock possessing more than
10% of the total combined voting power of all classes of shares of the Company,
or any Subsidiary. Whether a person is a Ten Percent Owner shall be determined
with respect to each Option based on the facts existing immediately prior to the
Grant Date of such Option.

        "Termination of Employment" shall mean the date on which the
employee-employer, contractual or similar relationship between a Participant and
the Company is terminated for any reason, with or without Cause, including, but
not by way of limitation, a termination of employment by resignation, discharge,
death, Permanent Disability or Retirement, but excluding (a) termination of
employment where there is a simultaneous reemployment or continuing employment
of a Participant by the Company or any Subsidiary or Affiliate; and (b) at the
discretion of the Committee, termination of employment which results in a
temporary severance of the employee-employer relationship. The Committee, in its
absolute discretion, shall determine the effect of all matters and questions
relating to a Termination of Employment (subject to the provisions of any
Employment Agreement between a Participant and the Company), including, but not
limited to, all questions of whether particular leaves of absence constitute a
Termination of Employment; provided, however, that, unless otherwise determined
by the Committee in its discretion, a leave of absence, change in status from an
employee to an independent contractor or other change in the employee-employer,
contractual or similar relationship shall constitute a Termination of Employment
if, and to the extent that, such leave of absence, change in status or other
change interrupts employment for the purposes of Section 422(a)(2) of the Code
and the then applicable regulations and revenue rulings under said Section.

        "Director" shall mean a member of the Company's Board of Directors.

        "Vest," "Vested" or "Vesting" shall mean the percentage by which a
Participant shall vest in his Award in accordance with his Award Agreement.

ARTICLE II

COMMON SHARES SUBJECT TO PLAN

Section 2.01. Common Shares Subject to Plan.

        (a)   The Common Shares subject to an Award shall be shares of the
Company's authorized but unissued, reacquired, or treasury Common Shares. The
number of such shares which may be issued upon exercise of such Options or which
may be granted as Restricted Common Shares or to which Awards may be subject is
4,100,000 in the aggregate. The maximum number of Awards related to shares
representing Incentive Stock Options that may be granted under the Plan is
4,100,000.

        (b)   The maximum number of Common Shares which may be awarded to any
individual in any calendar year shall not exceed the Award Limit. To the extent
required by Section 162(m) of the Code, Common Shares subject to Options which
are canceled continue to be counted against the Award Limit and if, after grant
of an Option, the price of Common Shares subject to such Option is reduced, the
transaction is treated as a cancellation of the Option and a grant of a new
Option, both the Option deemed to be canceled and the Option deemed to be
granted are counted against the Award Limit.

        Section 2.02. Add-back of Grants.    If any Award expires or is canceled
without having been fully exercised, or is exercised in whole or in part for
cash as permitted by this Plan, the number of Common Shares subject to such
Award but as to which such Award or other right was not exercised prior to its
expiration, cancellation or exercise may again be optioned, granted or awarded
hereunder, subject to the limitations of Section 2.01. Shares of Common Shares
which are delivered by the Participant or withheld by the Company upon the
exercise of any Option or other award under this

8

--------------------------------------------------------------------------------



Plan, in payment of the exercise price thereof, may again be optioned, granted
or awarded hereunder, subject to the limitations of Section 2.01. If any Common
Shares granted pursuant to an Award permitted under the Plan is forfeited by the
Participant, such Common Shares may again be optioned, granted or awarded
hereunder, subject to the limitations of Section 2.01. Notwithstanding the
provisions of this Section 2.02, no shares of Common Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an Incentive Stock Option under Section 422 of the
Code.

ARTICLE III

ELIGIBILITY; AWARDS; AWARD AGREEMENTS

        Section 3.01. Eligibility.    Any Employee, Consultant or Director
selected to participate pursuant to Section 3.02 shall be eligible to
participate in the Plan.

        Section 3.02. Awards.    The Committee shall determine which Employees,
Consultants and/or Directors, other than members of the Committee, shall receive
an Award, whether the Employee, Consultant or Director will receive Options,
Restricted Common Shares, SARs, Performance Units or Equity Grants, whether the
Option Grant shall be of Incentive Stock Options and/or Non-Qualified Stock
options, and the number of Common Shares subject to such Award, in accordance
with the terms of the Participant's Employment Agreement, if any. The Board
shall determine the terms of any Award to the Committee, the number of Common
Shares subject to such Award, whether the Committee shall receive Options,
Restricted Common Shares, SARs, Performance Units or Equity Grants, and whether
the Option Grant shall be of Incentive Stock Options and/or Non-Qualified Stock
Options. Notwithstanding the foregoing, the terms and conditions of an Award
intended to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code shall include, but not be limited to, such
terms and conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code.

Section 3.03. Provisions Applicable to Section 162(m) Participants.

        (a)   Notwithstanding anything in the Plan to the contrary, the
Committee may grant Options, Restricted Common Shares, SARs, Performance Units
and/or Equity Grants to a Section 162(m) Participant that Vest upon the
attainment of performance targets for the Company which are related to one or
more of the following performance goals: (i) pre-tax income; (ii) operating
income; (iii) cash flow; (iv) earnings per share; (v) return on equity;
(vi) return on invested capital or assets; (vii) cost reductions or savings;
(viii) funds from operations (FFO); (ix) stock price; (x) sales or new
investments funded; (xi) distributions to stockholders; (xii) dividend yield;
and/or (xiii) such other identifiable and measurable performance objectives
permissible by Section 162(m), as determined by the Committee and, if
applicable, pursuant to the terms of a Participant's Employment Agreement and
subject to Committee review and approval.

        (b)   To the extent necessary to comply with the performance-based
compensation requirements of Section 162(m)(4)(C) of the Code, no later than
90 days following the commencement of any fiscal year in question or any other
designated fiscal period (or such other time as may be required or permitted by
Section 162(m) of the Code), the Committee pursuant to a Participant's
Employment Agreement and subject to Committee review and approval, shall, in
writing, (i) designate one or more Section 162(m) Participants, (ii) select the
performance goal or goals applicable to the fiscal year or other designated
fiscal period, (iii) establish the various targets and bonus amounts which may
be earned for such fiscal year or other designated fiscal period, and
(iv) specify the relationship between performance goals and targets and the
amounts to be earned by each Section 162(m) Participant for such fiscal year or
other designated fiscal period. Following the completion of each fiscal year or
other designated fiscal period, the Committee shall

9

--------------------------------------------------------------------------------






certify in writing whether the applicable performance targets have been achieved
for such fiscal year or other designated fiscal period. In determining the
amount earned by a Section 162(m) Participant, the Committee shall have the
right to reduce (but not to increase) the amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the fiscal
year or other designated fiscal period.

        Section 3.04. Award Agreement.    Upon the selection of an Employee,
Consultant or Director to become a Participant and receive an Award, the
Committee shall cause a written Award Agreement to be issued to such individual
encompassing the terms and conditions of such Award, as determined by the
Committee in its sole discretion; provided, however, that if applicable, the
terms of such Award Agreement shall comply with the terms of such Participant's
Employment Agreement, if any. Such Award Agreement shall provide for the
exercise price for Options and SARs, the purchase price for Restricted Common
Shares, the performance criteria for Performance Units, the exercisability and
vesting schedule, payment terms and such other terms and conditions of such
Award, as determined by the Committee in its sole discretion. Notwithstanding
the foregoing, the Committee may, in its discretion and on such terms as it
deems appropriate, require as a condition on the grant of an Option that the
Participant surrender for cancellation some or all of the unexercised Awards
which have been previously granted to the Participant under this Plan or
otherwise. An Option, the grant of which is conditioned upon such surrender, may
have an Option price equal to or higher than the exercise price of such
surrendered Option, may cover the same (or a lesser or greater) number of Common
Shares as such surrendered Option or other Award, may contain such other terms
as the Committee deems appropriate, and shall be exercisable in accordance with
its terms, without regard to the number of Common Shares, price, exercise period
or any other term or condition of such surrendered Award. Each Award Agreement
shall be executed by the Participant and an officer or a director (other than
the Participant) of the Company authorized to sign such Award Agreement and
shall contain such terms and conditions that are consistent with the Plan,
including but not limited to the exercisability and vesting schedule, if any, as
the Committee in its sole discretion shall determine. All Awards shall be made
conditional upon the Participant's acknowledgment, in writing in the Award
Agreement or by acceptance of the Award, that all decisions and determinations
of the Committee shall be final and binding on the Participant, his
beneficiaries and any other person having or claiming an interest under such
Award.

ARTICLE IV

OPTIONS

        Section 4.01. Award Agreement for Option Grant.    Option grants shall
be evidenced by an Award Agreement, pursuant to Section 3.04. Award Agreements
evidencing options intended to qualify as performance-based compensation as
described in Section 162(m)(4)(C) of the Code shall contain such terms and
conditions as may be necessary to meet the applicable provisions of
Section 162(m) of the Code. Award Agreements evidencing Incentive Stock Options
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code.

        Section 4.02. Option Price.    The price per share of the Common Shares
subject to each Option shall be set by the Committee; provided, however, that
such price shall be no less than the greater of the par value of a share of
Common Shares or 50% of the Fair Market Value of a share of Common Shares on the
date the Option is granted, and (a) in the case of Incentive Stock Options and
Options intended to qualify as performance-based compensation as described in
Section 162(m)(4)(C) of the Code, such price shall not be less than 100% of the
Fair Market Value of a share of Common Shares on the date the Option is granted;
(b) in the case of Incentive Stock Options granted to an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of shares of the Company or any Subsidiary
or parent corporation thereof

10

--------------------------------------------------------------------------------




(within the meaning of Section 422 of the Code) such price shall not be less
than 110% of the Fair Market Value of a share of Common Shares on the date the
Option is granted; and (iii) in the case of Non-Qualified Stock Options granted
to Independent Directors after the Company is subject to the Exchange Act, such
price shall equal 100% of the Fair Market Value of a share of Common Shares on
the date the Option is granted.

        Section 4.03. Qualification for Incentive Stock Options.    The
Committee may only grant an Incentive Stock Option to an individual if such
person is an Employee of the Company or an Employee of a Subsidiary.

        Section 4.04. Change in Incentive Stock Option Grant.    Any Incentive
Stock Option granted under this Plan may be modified by the Committee to
disqualify such Option from treatment as an Incentive Stock Option under
Section 422 of the Code. To the extent that the aggregate Fair Market Value of
Common Shares with respect to which Incentive Stock Options (within the meaning
of Section 422 of the Code, but without regard to Section 422(d) of the Code)
are exercisable for the first time by a Participant during any calendar year
(under the Plan and all other Incentive Stock Option plans of the Company)
exceeds $100,000, such Options shall be treated as Non-Qualified Stock Options
to the extent of the excess above such limitation. The rule set forth in the
preceding sentence shall be applied by taking Options into account in the order
in which they were granted. For purposes of this Section 4.04, the Fair Market
Value of Common Shares shall be determined as of the time the Option with
respect to such Common Shares is granted, pursuant to Section 4.07.

        Section 4.05. Option Term.    The term of an Option shall be set by the
Committee in its discretion; provided, however, in the case of Incentive Stock
Options, the term shall not be more than 10 years from the date the Incentive
Stock Option is granted, or five years from such date if the Incentive Stock
Option is granted to an Employee then owning (within the meaning of
Section 424(d) of the Code) more than 10% of the total combined voting power of
all classes of shares of the Company or any Subsidiary or parent corporation
thereof (within the meaning of Section 422 of the Code). Such Incentive Stock
Options shall be subject to Section 5.06, except as limited by the requirements
of Section 422 of the Code and regulations and rulings thereunder applicable to
Incentive Stock Options.

Section 4.06. Option Vesting.

        (a)   The period during which the right to exercise an Option in whole
or in part vests in the Participant shall be set by the Committee and shall be
as provided for in the Award Agreement. At any time after the grant of an
Option, the Committee may, in its sole and absolute discretion and subject to
whatever terms and conditions it selects, accelerate the period during which an
option Vests.

        (b)   In each Award Agreement, the Committee shall indicate whether the
portion of the Options, if any, that remains nonvested upon the Participant's
Termination of Employment with the Company are forfeited. In so specifying, the
Committee may differentiate between the reasons for the Participant's
Termination of Employment.

11

--------------------------------------------------------------------------------





        (c)   Any Options which are not Vested upon the occurrence of a Change
in Control, shall become 100% vested, unless the Award Agreement or the
Participant's Employment Agreement explicitly provides otherwise.

        Section 4.07. Fair Market Value.    The Fair Market Value of a share of
Common Shares as of a given date shall be (a) the average closing price of a
share of Common Shares on the principal exchange on which shares of Common
Shares are then trading, if any (or as reported on any composite index which
includes such principal exchange), for the five trading days on which a trade of
the Common Shares occurred immediately preceding such date; (b) if Common Shares
are not traded on an exchange but are quoted on NASDAQ or a successor quotation
system, either the average of (i) the closing sale price; or (ii) the mean
between the closing representative bid and asked prices for the Common Shares on
the five trading days immediately preceding such date as reported by NASDAQ or
such successor quotation systems, as may be appropriate; or (c) if Common Shares
are not publicly traded on an exchange and not quoted on NASDAQ or a successor
quotation system, the Fair Market value of a share of Common Shares as
established by the Company acting in good faith. The Fair Market Value as
determined by the Company in good faith and in the absence of fraud shall be
binding and conclusive upon all parties hereto, and in any event the Participant
agrees to accept and shall not challenge any determination of Fair Market Value
made by the Company. If the Company subdivides (by split, dividend or otherwise)
the Common Shares into a greater number of Common Shares, or combines (by
reverse split or otherwise) the Common Shares into a smaller number of Common
Shares after the Company shall have determined the Fair Market Value for the
Common Shares subject to an Award (without taking into consideration such
subdivision or combination) and prior to the consummation of the purchase, the
Fair Market Value and number of Common Shares shall be appropriately adjusted to
reflect such subdivision or combination, and the Company's good faith
determination as to any such adjustment shall be binding and conclusive on all
parties hereto.

        Section 4.08. Dividend Equivalents.    The Committee may grant Dividend
Equivalents in connection with Options granted under the Plan. Dividend
Equivalents may be paid currently or accrued as contingent obligations and may
be payable in cash or shares of Common Shares and upon such terms as the
Committee may establish, including, without limitation, the achievement of
specific performance goals.

ARTICLE V

EXERCISE OF OPTIONS

        Section 5.01. Partial Exercise.    At any time and from time to time
prior to the time when any exercisable option or portion thereof becomes
unexercisable under the Plan or the Award Agreement, such Option or portion
thereof may be exercised in whole or in part; provided, however, that the
Company shall not be required to issue fractional Common Shares and the
Committee may, by the terms of the Option, require any partial exercise to be
with respect to a minimum number of Common Shares.

        Section 5.02. Manner of Exercise.    An exercisable Option, or any
exercisable portion thereof, may be exercised solely by delivery to the Company
of all of the following prior to the time when such Option or such portion
becomes unexercisable under the Plan or the Award Agreement:

        (a)   a written notice signed by the Participant or other person then
entitled to exercise such Option or portion thereof, stating that such Option or
portion is being exercised, provided such notice complies with all applicable
rules established by the Committee from time to time;

        (b)   such representations and documents as the Committee, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations. The Committee

12

--------------------------------------------------------------------------------






may, in its absolute discretion, also take whatever additional actions it deems
appropriate to effect such compliance including, without limitation, causing
legends to be placed on Common Share certificates and issuing stop-transfer
notices to agents and registrars;

        (c)   in the event that the Option shall be exercised pursuant to
Section 11.01 by any person or persons other than the Participant, appropriate
proof of the right of such person or persons to exercise the Option or portion
thereof; and

        (d)   full payment (in cash or by a certified check) for the Common
Shares with respect to which the Option or portion thereof is exercised, unless
with the prior written consent of the Committee:

          (i)  payment, in whole or in part, is made through the delivery of
shares of Common Shares owned by the Participant, duly endorsed for transfer to
the Company with a Fair Market Value on the date of delivery equal to the
aggregate exercise price of the Option or exercised portion thereof;

         (ii)  payment, in whole or in part, is made through the surrender of
shares of Common Shares then issuable upon exercise of the Option having a Fair
Market Value on the date of Option exercise equal to the aggregate exercise
price of the Option or exercised portion thereof;

        (iii)  payment, in whole or in part, is made through the delivery of
property of any kind which constitutes good and valuable consideration; or

        (iv)  payment is made through any combination of the consideration
provided for in this Section 5.02(d).

        Section 5.03. Conditions to Issuance of Common Shares.    The Company
shall not be required to issue or deliver any certificate or other indicia
evidencing ownership of shares of Common Shares purchased upon the exercise of
any Option or portion thereof prior to fulfillment of all of the following
conditions:

        (a)   the obtaining of any approval or other clearance from any state or
federal governmental agency which the Committee shall, in its sole discretion,
determine to be necessary or advisable;

        (b)   the lapse of such reasonable period of time following the exercise
of the Option as the Committee may establish from time to time for reasons of
administrative convenience;

        (c)   the receipt by the Company of full payment for such Common Shares,
including payment of any applicable withholding tax; and

        (d)   the Participant agreeing to the terms and conditions of the Plan
and the Award Agreement.

        Section 5.04. Rights as Shareholders.    The holders of Options shall
not be, nor have any of the rights or privileges of, shareholders of the Company
in respect of any Common Shares purchasable upon the exercise of any part of an
Option unless and until certificates or other indicia representing such Common
Shares have been issued by the Company to such holders.

        Section 5.05. Ownership and Transfer Restrictions.    The Committee, in
its absolute discretion, may impose at the time of grant such restrictions on
the ownership and transferability of the Common Shares purchasable upon the
exercise of an Option as it deems appropriate. Any such restriction shall be set
forth in the Award Agreement and may be referred to on the certificates or other
indicia evidencing such Common Shares.

13

--------------------------------------------------------------------------------




Section 5.06. Limitations on Exercise of Options.

        (a)   Vested Incentive Stock Options may not be exercised after the
earlier of (i) their expiration date; (ii) 12 months from the date of the
Participant's death; (iii) 12 months from the date of the Participant's
Termination of Employment by reason of his Permanent Disability; or (iv) the
expiration of three months from the date of the Participant's Termination of
Employment for any reason other than such Participant's death or Permanent
Disability, unless the Participant dies within said three-month period; unless
provided otherwise in the Employee's Employment Agreement. Leaves of absence for
less than 90 days shall not cause a Termination of Employment for purposes of
Incentive Stock Options, and Participant's qualifying for leave under the Family
Medical Leave Act, the Uniformed Services Employment and Reemployment Rights Act
or any similar statute or contract shall be considered continuously employed by
the Company during such qualifying leaves for purposes of Incentive Stock
Options.

        (b)   Non-Qualified Stock Options may be exercised up until their
expiration date, unless the Committee provides otherwise in the Award Agreement.

ARTICLE VI

AWARD OF RESTRICTED COMMON SHARES

        Section 6.01. Award Agreement.    Awards of Restricted Common Shares
shall be evidenced by an Award Agreement, pursuant to Section 3.04. Award
Agreements evidencing Restricted Common Shares intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 162(m) of the Code.

Section 6.02. Award of Restricted Common Shares.

        (a)   The Committee may from time to time, in its absolute discretion,
consistent with this Plan:

          (i)  determine the aggregate number of Common Shares to be awarded as
Restricted Common Shares to Participants;

         (ii)  determine the purchase price, if any, and other terms and
conditions applicable to such Restricted Common Shares;

        (iii)  determine when the restrictions lapse; and

        (iv)  determine which Participants shall receive an Award of Restricted
Common Shares and the amount of such Award, subject to Committee review and
approval.

        (b)   The Committee may establish the purchase price, if any, and form
of payment for Restricted Common Shares. If the Committee establishes a purchase
price, the purchase price shall be no less than the par value of the Common
Shares to be purchased, unless otherwise permitted by applicable state law.

        (c)   Upon the selection of a Participant to be awarded Restricted
Common Shares, the Committee shall instruct the Secretary of the Company to
issue such Restricted Common Shares and may impose such conditions on the
issuance of such Restricted Common Shares as it deems appropriate.

        (d)   Restricted Common Share Awards shall vest pursuant to the Award
Agreement.

        Section 6.03. Rights as Shareholders.    Upon delivery of the shares of
Restricted Common Shares to the Participant or the escrow holder pursuant to
Section 6.07, the Participant shall have, unless

14

--------------------------------------------------------------------------------



otherwise provided by the Committee in the Award Agreement, all the rights of an
owner of Common Shares, subject to the restrictions and provisions of his Award
Agreement, including the right to receive all dividends and other distributions
paid or made with respect to the Common Shares; provided, however, that in the
discretion of the Committee, any extraordinary distributions with respect to the
Common Shares shall be subject to the restrictions set forth in Section 6.04.
Upon delivery of Restricted Common Shares to the escrow holder, it shall be
structured so that no transfer of stock shall be deemed to have occurred within
the meaning of Section 83 of the Code.

        Section 6.04. Restriction.    All shares of Restricted Common Shares
issued under this Plan (including any Common Shares received by holders thereof
with respect to shares of Restricted Common Shares as a result of stock
dividends, stock splits or any other form of recapitalization, if any) shall at
the time of grant, in the terms of each individual Award Agreement, be subject
to such restrictions as the Committee shall, in its sole discretion, determine,
which restrictions may include, without limitation, restrictions concerning
voting rights, transferability, Vesting, Company performance and individual
performance; provided, however, that by action taken subsequent to the time
Restricted Common Shares are issued, the Committee may, on such terms and
conditions as it may determine to be appropriate, remove any or all of the
restrictions imposed by the terms of the Award Agreement. Restricted Common
Shares may not be sold or encumbered until all restrictions are terminated or
expire.

        Section 6.05. Lapse of Restrictions.    The restrictions shall lapse in
accordance with the terms of the Award Agreement. In the Award Agreement, the
Committee shall indicate whether Restricted Common Shares then subject to
restrictions are forfeited or if the restrictions shall lapse upon the
Participant's Termination of Employment. In so specifying, the Committee may
differentiate between the reasons for the Participant's Termination of
Employment.

        Section 6.06. Repurchase of Restricted Common Shares.    The Committee
may provide in the terms of the Award Agreement awarding Restricted Common
Shares that the Company shall have call rights, a right of first offer and/or a
right of refusal regarding Restricted Common Shares then subject to
restrictions.

        Section 6.07. Escrow.    The Company may appoint an escrow holder or
make other arrangements to retain physical custody of each certificate or
control of each other indicia representing Restricted Common Shares until all of
the restrictions imposed under the Award Agreement with respect to the Common
Shares evidenced by such certificate expire or shall have been removed.

        Section 6.08. Legend.    In order to enforce the restrictions imposed
upon shares of Restricted Common Shares hereunder, the Committee shall cause a
legend or restrictions to be placed on certificates of Restricted Common Shares
that are still subject to restrictions under Award Agreements, which legend or
restrictions shall make appropriate reference to the conditions imposed thereby.

ARTICLE VII

SHARE APPRECIATION RIGHTS

        Section 7.01. Award Agreement for SARs.    Awards of SARs shall be
evidenced by an Award Agreement, pursuant to Section 3.04. Award Agreements
evidencing SARs intended to qualify as performance-based compensation as
described in section 162(m)(4)(C) of the Code shall contain such terms and
conditions as may be necessary to meet the applicable provisions of
section 162(m) of the Code.

        Section 7.02. General Requirements.    The Committee may grant SARs
separately or in tandem with any Option (for all or a portion of the applicable
Option). The Committee shall determine which Participants shall receive an Award
of an SAR and the amount of such Award.

15

--------------------------------------------------------------------------------




        Section 7.03. Base Amount.    The Committee shall establish the base
amount of the SAR at the time the SAR is granted. Unless the Committee
determines otherwise, the base amount of each SAR shall be equal to the exercise
price per share of the related Option or, if there is no related Option, the
Fair Market Value of a share of Common Shares as of the date of grant of the
SAR.

        Section 7.04. Tandem SARs.    Tandem SARs may be granted either at the
time the Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the time of grant of the Incentive Stock Option and
(i) the SAR shall expire no later than the expiration of the underlying
Incentive Stock Option; (ii) the SAR may be for no more than 100% of the spread
(i.e. the difference between the exercise price of the underlying Incentive
Stock Option and the Fair Market Value of the Common Shares subject to the
underlying Incentive Stock Option at the time the SAR is exercised); (iii) the
SAR may only be transferred when the underlying Incentive Stock Option is
transferable, and under the same conditions; (iv) the SAR may be exercised only
when the underlying Incentive Stock Option is eligible to be exercised; and
(v) the SAR may be exercised only when there is a positive spread (i.e. when the
Fair Market Value of the Common Shares subject to the Incentive Stock Option
exceeds the exercise price of the Incentive Stock Option). In the case of tandem
SARs, the number of SARs granted to a Participant that shall be exercisable
during a specified period shall not exceed the number of shares of Common Shares
that the Participant may purchase upon the exercise of the related Option during
such period. Upon the exercise of an Option, the SARs relating to the Common
Shares covered by such Option shall terminate. Upon the exercise of the SARs,
the related Option shall terminate to the extent of an equal number of shares of
Common Shares.

Section 7.05. SAR Exercisability.

        (a)   The period during which SARs in whole or in part become
exercisable shall be set by the Committee and shall be as provided for in the
Award Agreement. At any time after the grant of a SAR, the Committee may, in its
sole and absolute discretion and subject to whatever terms and conditions it
selects, accelerate the period during which the SAR becomes exercisable.

        (b)   In each Award Agreement, the Committee shall indicate whether the
portion of the SAR, if any, that remains non-exercisable upon the Participant's
Termination of Employment with the Company are forfeited. In so specifying, the
Committee may differentiate between the reason for the Participant's Termination
of Employment.

        Section 7.06. Value of SARs.    When a Participant exercises a SAR, the
Participant shall receive in settlement of such SAR an amount equal to the value
of the share appreciation for the number of SARs exercised payable in cash,
Common Shares or a combination thereof as specified in the applicable Award
Agreement. The share appreciation for a SAR is the amount by which the Fair
Market Value of the underlying Common Shares on the date of exercise of the SAR
exceeds the base amount of the SAR.

        Section 7.07. Form of Payment.    The Committee shall determine,
consistent with the provisions of the Award Agreement, whether the appreciation
in a SAR shall be paid in the form of cash, Common Shares or a combination of
the two, in such proportion as the Committee deems appropriate. For purposes of
calculating the number of shares of Common Shares to be received, shares of
Common Shares shall be valued at their Fair Market Value on the date of exercise
of the SAR. If shares of Common Shares are received upon exercise of a SAR, cash
shall be delivered in lieu of any fractional Common Shares.

16

--------------------------------------------------------------------------------




ARTICLE VIII

PERFORMANCE UNITS

        Section 8.01. Award Agreement for Performance Units.    Awards of
Performance Units shall be evidenced by an Award Agreement, pursuant to
Section 3.04. Award Agreements evidencing Performance Units intended to qualify
as performance-based compensation as described in section 162(m)(4)(C) of the
Code shall contain such terms and conditions as may be necessary to meet the
applicable provisions of section 162(m) of the Code.

        Section 8.02. General Requirements.    Each Performance Unit shall
represent the right of the Participant to receive an amount based on the value
of the Performance Unit if performance goals established by the Committee are
met. A Performance Unit shall be based on the Fair Market Value of a share of
Common Shares or such other measurement base as the Committee deems appropriate.
The Committee shall determine and set forth in the Award Agreement the number of
Performance Units to be granted and the requirements applicable to such
Performance Units. The Committee shall determine which Participants shall
receive an Award of a Performance Unit and the amount of such Award.

        Section 8.03. Performance Period and Performance Goals.    When
Performance Units are granted, the Committee shall establish the performance
period during which performance shall be measured (the "Performance Period"),
performance goals applicable to the Performance Units ("Performance Goals") and
such other conditions of the Award as the Committee deems appropriate.
Performance Goals may relate to the financial performance of the Company or its
Subsidiaries, the performance of Common Shares, individual performance or such
other criteria as the Committee deems appropriate.

        Section 8.04. Payment With Respect to Performance Units.    At the end
of each Performance Period, the Committee shall determine to what extent the
Performance Goals and other conditions of the Performance Units are met, the
value of the Performance Units (if applicable), and the amount, if any, to be
paid with respect to the Performance Units. Payments with respect to Performance
Units shall be made in cash, in Common Shares or in a combination of the two, as
determined by the Committee.

ARTICLE IX

OTHER EQUITY GRANTS

        Section 9.01. Award Agreement for Equity Grants.    Awards of Equity
Grants shall be evidenced by an Award Agreement, pursuant to Section 3.04. Award
Agreements evidencing Equity Grants intended to qualify as performance-based
compensation as described in section 162(m)(4)(C) of the Code shall contain such
terms and conditions as may be necessary to meet the applicable provisions of
section 162(m) of the Code.

Section 9.02. Award of Equity Grants.

        (a)   The Committee may from time to time, in its absolute discretion,
grant other types of stock-based awards (including the grant of unrestricted
Common Shares), cash-based awards or other equity-based awards under the Plan.
The Committee shall, in its absolute discretion, consistent with this Plan:

          (i)  Determine which Participants shall receive an Award of an Equity
Grant;

         (ii)  Determine the type of stock-based, cash-based or equity-based
award to be awarded as Equity Grants to Participants;

        (iii)  Determine the aggregate number of Common Shares, total cash
amount, and/or other equity that will be applicable to such Equity Grants; and

17

--------------------------------------------------------------------------------







        (iv)  Determine the terms and conditions of such Equity Grants and the
timing of when any restrictions on such Equity Grants lapse.

ARTICLE X

ADMINISTRATION

        Section 10.01. Committee.    Except as otherwise provided herein, the
Plan shall be administered by the Compensation Committee of the Board. The Board
may remove members, add members, and fill vacancies on the Committee from time
to time, all in accordance with the Company's Articles of Incorporation, bylaws,
and with applicable law. The majority vote of the Committee, or for acts taken
in writing without a meeting by the unanimous written consent of the members of
the Committee, shall be valid acts of the Committee. Appointment of Committee
members shall be effective upon acceptance of appointment. Committee members may
resign at any time by delivering written notice to the Board.

        Section 10.02. Duties and Powers of Committee.    It shall be the duty
of the Committee to conduct the general administration of this Plan in
accordance with its provisions. The Committee shall have the power to interpret
this Plan and the agreements pursuant to which Options or Restricted Common
Shares are granted or awarded, and to adopt such rules for the administration,
interpretation and application of this Plan as are consistent therewith and to
interpret, amend or revoke any such rules. Any such Award under this Plan need
not be the same with respect to each Participant. Any such interpretations and
rules with respect to Incentive Stock Options shall be consistent with the
provisions of Section 422 of the Code.

        Section 10.03. Compensation; Professional Assistance; Good Faith
Actions.    Unless otherwise determined by the Board, members of the Committee
shall receive no compensation for their services. All expenses and liabilities
which members of the Committee incur in connection with the administration of
this Plan shall be borne by the Company. The Committee may, with the approval of
the Board, employ attorneys, consultants, accountants, appraisers, brokers or
other persons. The Committee, the Company and the Company's officers and
Directors shall be entitled to rely upon the advice, opinions or valuations of
any such persons. All actions taken and all interpretations and determinations
made by the Committee or the Board in good faith shall be final and binding upon
all Participants, the Company and all other interested persons. No members of
the Committee or Board shall be personally liable for any action, determination
or interpretation made in good faith with respect to this Plan and any Awards
made hereunder, and all members of the Committee and the Board shall be fully
protected by the Company in respect of any such action, determination or
interpretation, subject to any restrictions contained in the Company's articles
of incorporation or bylaws, as each may be amended from time to time, or
restrictions imposed by applicable law.

ARTICLE XI

MISCELLANEOUS PROVISIONS

        Section 11.01. Not Transferable.    No Award or any right therein or
part thereof shall be liable for the debts, contracts or engagements of the
Participant or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means, whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that nothing in this
Section 11.01 shall prevent transfers by will or by the applicable laws of
descent and distribution. The Committee shall not be required to accelerate the
exercisabilty of an Award or otherwise take any action pursuant to a divorce or
similar proceeding in the event Participant's spouse is determined to have
acquired a community property interest in all or any portion of an Award. During
the lifetime of

18

--------------------------------------------------------------------------------



the Participant, only the Participant may exercise an Award (or any portion
thereof) granted to the Participant under the Plan. After the death of the
Participant, any exercisable portion of an Award, prior to the time when such
portion becomes unexercisable under the Plan or the applicable Award Agreement
or other agreement, may be exercised by the Participant's personal
representative or by any person empowered to do so under the deceased
Participant's will or under the then applicable laws of descent and
distribution.

Section 11.02. Amendment, Suspension or Termination of This Plan.

        (a)   Except as otherwise provided in this Section 11.02, this Plan may
be wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Board or the Committee; provided, however,
no action of the Board or the Committee may be taken that would otherwise
require shareholder approval as a matter of applicable law, regulation or rule,
without the consent of the shareholders. No amendment, suspension or termination
of this Plan shall, without the consent of the Participant, impair any rights or
obligations under any Award theretofore made to the Participant, unless such
right has been reserved in the Plan or the Award Agreement. No Award may be made
during any period of suspension or after termination of this Plan. In no event
may any Award be made under this Plan after the expiration of 10 years from the
initial date the Plan is adopted by the Board.

        (b)   Notwithstanding the foregoing, the Board or the Committee may take
any action necessary to comply with a change in applicable law, irrespective of
the status of any Award as Vested or unvested, exercisable or unexercisable, at
the time of such change in applicable law.

Section 11.03. Changes in Common Shares or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.

        (a)   In the event that the Committee determines, in its sole
discretion, that any dividend or other distribution (whether in the form of
cash, Common Shares, other securities, or other property), on account of a
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, spin-off, combination, repurchase,
liquidation, dissolution, or sale, transfer, exchange or other disposition of
all or substantially all of the assets of the Company, or exchange of Common
Shares or other securities of the Company, issuance of warrants or other rights
to purchase Common Shares or other securities of the Company, or other similar
event, affects the Common Shares such that an adjustment is appropriate in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee may, in such
manner as it may deem equitable, adjust any or all of the following:

          (i)  the number and kind of Company shares with respect to which an
Award may be made under the Plan;

         (ii)  the number and kind of Company shares subject to an outstanding
Award; and

        (iii)  the exercise price or purchase price with respect to any Award.

        (b)   In the event of any transaction or event described in
Section 11.03(a) or any unusual or non-recurring transactions or events
affecting the Company, any Affiliate, or the financial statements of the Company
or any Affiliate, or of changes in applicable laws, regulations, or accounting
principles, the Committee in its discretion is hereby authorized to take any one
or more of the following actions whenever the Committee determines, in its sole
discretion, that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan or with respect to any Award, right or other award

19

--------------------------------------------------------------------------------



under this Plan, to facilitate such transactions or events or to give effect to
such changes in laws, regulations or principles:

          (i)  The Committee may provide, either by the terms of the Award
Agreement or by action taken prior to the occurrence of such transaction or
event for (A) the purchase of any such Award for the payment of an amount of
cash equal to the net amount that could have been attained upon the exercise of
such Award or realization of the Participant's rights had such Award been
currently exercisable, payable, fully Vested or the restrictions lapsed; or
(B) the replacement of such Award with other rights or property selected by the
Committee.

         (ii)  The Committee may provide in the terms of such Award Agreement
that the Award cannot be exercised after such event.

        (iii)  The Committee may provide, by the terms of such Award or by
action taken prior to the occurrence of such transaction or event, that for a
specified period of time prior to such transaction or event, such Award shall be
exercisable, notwithstanding anything to the contrary in Section 4.06 or the
provisions of such Award.

        (iv)  The Committee may provide, by the terms of such Award or by action
taken prior to the occurrence of such transaction or event, that upon such
event, such Award be assumed by the successor or survivor corporation, or a
parent or subsidiary thereof, or shall be substituted for by similar Awards
covering the shares of the successor or survivor corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices.

         (v)  The Committee may make adjustments in the number and type of
shares of Common Shares subject to outstanding Awards and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards, and rights and awards which may be granted in the
future.

        (vi)  The Committee may provide either by the terms of an Award or by
action taken prior to the occurrence of such event that, for a specified period
of time prior to such event, the restrictions imposed under an Award Agreement
upon some or all shares of the Award may be terminated, and some or all shares
of such Award may cease to be subject to forfeiture or repurchase after such
event.

        (c)   Subject to Section 11.07, the Committee may, in its sole
discretion, at the time of Award, include such further provisions and
limitations in any Award Agreement or certificate, as it may deem appropriate
and in the best interests of the Company; provided, however, that no such
provisions or limitations shall be contrary to the terms of the Participant's
Employment Agreement or the terms of this Plan.

        (d)   Notwithstanding the foregoing, in the event of a transaction or
event described in Sections 11.03(a) or any unusual or non-recurring
transactions or events affecting the Company, no action pursuant to this
Section 11.03 shall be taken that is specifically prohibited under applicable
law, the rules and regulations of any governing governmental agency or national
securities exchange, or the terms of the Participant's Employment Agreement.

        Section 11.04. Approval of Plan by Shareholders.    This Plan will be
submitted for the approval of the Company's shareholders within 12 months after
the date of the Board's initial adoption of this Plan. If the shareholders fail
to approve this Plan, all Options granted hereunder shall be Non-Qualified Stock
Options.

        Section 11.05. Continued Employment.    Nothing in this Plan or in any
Award Agreement hereunder shall confer upon any Participant any right to
continue his employment, consulting or similar relationship with the Company or
an Affiliate, whether as an Employee, Consultant, Director or

20

--------------------------------------------------------------------------------




otherwise, or shall interfere with or restrict in any way the rights of the
Company or an Affiliate, which are hereby expressly reserved, to discharge or
terminate the relationship with any Participant at any time for any reason
whatsoever, subject to the terms of any Employment Agreement entered into by the
Participant and the Company.

        Section 11.06. Tax Withholding.    The Company shall be entitled to
require payment in cash or deduction from other compensation payable to each
Participant of any sums required by federal, state or local tax law to be
withheld with respect to the issuance, Vesting, exercise of any Award, or the
lapse of restrictions on an Award. The Committee may, in its sole discretion and
in satisfaction of the foregoing requirement, allow such Participant to elect to
have the Company withhold shares of Common Shares otherwise issuable under such
Award (or allow the return of shares of Common Shares) having a Fair Market
Value equal to the minimum sums required to be withheld.

        Section 11.07. Forfeiture Provisions.    Pursuant to its general
authority to determine the terms and conditions applicable to Awards, the
Committee shall have the right to provide, in the terms of such Award, or to
require the recipient to agree by separate written instrument, that the Award
shall terminate and any unexercised portion of such Award (whether or not
vested) shall be forfeited, if (i) a Termination of Employment occurs prior to a
specified date, or within a specified time period following receipt or exercise
of the Award; (ii) the recipient at any time, or during a specified time period,
engages in any activity in competition with the Company, or which is adverse,
contrary or harmful to the interests of the Company, as further defined by the
Committee or as specified in the Participant's Employment Agreement; or
(iii) the Company terminates the Employee with or without Cause.

        Section 11.08. Limitations Applicable to Section 16 Persons and
Performance Based Compensation.     Notwithstanding any other provision of this
Plan, any Award granted or awarded to any individual who is then subject to
Section 16 of the Exchange Act shall be subject to any additional limitations
set forth in any applicable exemptive rule under Section 16 of the Exchange Act
(including any amendment to Rule 16b-3 of the Exchange Act). To the extent
permitted by applicable law, Awards granted or awarded hereunder shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.
Furthermore, notwithstanding any other provision of this Plan to the contrary,
any Award which is granted to a Section 162(m) Participant and is intended to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code shall be subject to any additional limitations set forth in
Section 162(m) of the Code (including any amendment to Section 162(m) of the
Code) or any regulations or rulings issued thereunder that are requirements for
qualification as performance-based compensation as described in
Section 162(m)(4)(C) of the Code, and this Plan shall be deemed amended to the
extent necessary to conform to such requirements.

Section 11.09. Restrictions.

        (a)   Except as otherwise provided for in the Award Agreement, upon any
Termination of Employment, for a one-year period thereafter, the Company shall
have the right, but not the obligation, to purchase all Common Shares awarded
hereunder or acquired pursuant to an Award, for their Fair Market Value at the
time of purchase by the Company. These rights shall be in addition to the right
of first refusal pursuant to Section 11.09(b); provided, however, that in the
event the Company decides not to exercise its rights pursuant to
Section 11.09(b), the provisions of this Section 11.09(a) shall cease to apply
with respect to those Common Shares that were offered to the Company and sold in
accordance with the provisions of Section 11.09(b).

        (b)   Except as otherwise provided for in the Award Agreement, if an
individual desires and is permitted to sell, encumber or otherwise dispose of
shares of Common Shares awarded hereunder or acquired pursuant to an Award, the
individual shall first offer the shares to the Company by giving the Company
written notice disclosing: (i) the name of the proposed transferee of the Common
Shares; (ii) the certificate number and number of shares of Common Shares
proposed to

21

--------------------------------------------------------------------------------






be transferred or encumbered; (iii) the proposed price; (iv) all other terms of
the proposed transfer; and (v) a written copy of the proposed offer. Within
60 days after receipt of such notice, the Company shall have the option to
purchase all or part of such Common Shares same price and on the same terms as
contained in such notice (the "Option Period"). In the event the Company does
not exercise the option to purchase the Common Shares, as provided above, the
individual shall have the right to sell, encumber or otherwise dispose of his
shares of Common Shares on the terms of the transfer set forth in the written
notice to the Company, provided such transfer is effected within 30 days after
the expiration of the Option Period. If the transfer is not effected within such
period, the Company must again be given an option to purchase, as provided
above.

        (c)   On and after the date a class of the Company's securities are
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended, the Company shall have no further right to purchase shares of Common
Shares under this Section 11.09, and its limitations shall be null and void.

        (d)   Notwithstanding the foregoing, the Committee may require that a
Participant execute any other documents it deems necessary or desirable with
respect to any Common Shares distributed or purchased pursuant to this Plan.

        Section 11.10. Restrictive Legend.    All of the Common Shares now
outstanding or hereafter issued and/or owned shall be held and transferred
subject to the terms of the restrictions herein contained and every certificate
representing a share of Common Shares shall contain the following legend until
such time as all restrictions hereunder have lapsed: "These shares are held
subject to the terms of a certain Company plan and such shares may only be
transferred in accordance with the terms thereof. A copy of such plan is
available at the office of the Company."

        Section 11.11. Blackout Periods.    Notwithstanding anything herein or
in an Award Agreement to the contrary, the Committee may periodically restrict a
Participant from exercising an Award during a reasonable period of time (a
"Blackout Period") as determined to be in the best interests of the Company by
the Committee. To the extent a Blackout Period begins prior to the expiration of
the period in which an Award is exercisable and continues uninterrupted later
than five business days prior to the expiration of the Award, the Committee
shall extend the exercise period of the Award in a manner it deems equitable.

        Section 11.12. Effect of Plan Upon Option and Compensation Plans.    The
adoption of this Plan shall not affect any other compensation or incentive plans
in effect for the Company. Nothing in this Plan shall be construed to limit the
right of the Company (a) to establish any other forms of incentives or
compensation for Employees, Consultants or Directors; or (b) to grant or assume
options or other rights otherwise than under this Plan in connection with any
proper corporate purpose including, but not by way of limitation, the grant or
assumption of options in connection with the acquisition by purchase, lease,
merger, consolidation or otherwise, of the business, stock or assets of any
corporation, partnership, limited liability company, firm or association.

        Section 11.13. Compliance With Laws.    This Plan, the granting and
Vesting of Awards under this Plan and the issuance and delivery of shares of
Common Shares and the payment of money under this Plan or under Awards awarded
hereunder are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal securities
law and federal margin requirements) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under this Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable

22

--------------------------------------------------------------------------------




legal requirements. To the extent permitted by applicable law, the Plan shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.

        Section 11.14. Titles.    Titles are provided herein for convenience
only and are not to serve as a basis for interpretation or construction of this
Plan.

        Section 11.15. Governing Law.    This Plan and any agreements hereunder
shall be administered, interpreted and enforced under the laws of the state of
Maryland, without regard to conflicts of laws thereof.

23

--------------------------------------------------------------------------------



        I hereby certify that the foregoing Plan was duly adopted by the Board
of Directors of Spirit Finance Corporation on March 18, 2005.

        Executed on this 18th day of March, 2005.


 
 
By
/s/  MORTON H. FLEISCHER      

--------------------------------------------------------------------------------

Morton H. Fleischer, Chairman of the Board
and Chief Executive Officer

24

--------------------------------------------------------------------------------





QuickLinks


AMENDED AND RESTATED 2003 STOCK OPTION AND INCENTIVE PLAN
